Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 1 of 18

HOURIGAN, KLUGER & QUINN
A PROFESSIONAL CORPORATION

BY: RICHARD M. WILLIAMS, ESQUIRE ATTORNEYS FOR PLAINTIFF
KEVIN M. WALSH, JR., ESQUIRE

IDENTIFICATION NOS. 72945 (RMW); 206334 (KMW)
LAW OFFICES
600 THIRD AVENUE

KINGSTON, PA 18704-5815
(570) 287-3000

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CELLCO PARTNERSHIP : CIVIL ACTION - LAW
d/b/a VERIZON WIRELESS

One Verizon Way

Basking Ridge, NJ 07920,

Plaintiff : NO:
Vs. ;

THE WHITE DEER TOWNSHIP
ZONING HEARING BOARD
2191 Creek Road
New Columbia, PA 17856
Defendant
COMPLAINT
The Plaintiff, Cellco Partnership d/b/a Verizon Wireless, hereby files this
Complaint against the Defendant, The White Deer Township Zoning Hearing

Board, and petitions this Court as follows:

2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 2 of 18

I. INTRODUCTION

1. This action is brought pursuant to the Telecommunications Act of
1996 (Pub. L. 104-104 Section 704, 110 Stat. 56, (codified) at 47 U.S.C. §332(c))
(the “Telecommunications Act of 1996”).

2. This action relates to the Defendant’s denial of the Plaintiff's
application for dimensional variances for the proposed construction of a wireless
telecommunications facility including a 195' monopole having an overall height of
199° factoring in a 4’ lightning rod and associated equipment and improvements
including a 4' x 10' concrete equipment pad, equipment cabinets, 4° x 7° concrete
generator pad, propane tank, cable ice bridge and utility board on property located
in White Deer Township, Union County, Pennsylvania (the “Township”),
belonging to Willard E. Simpler, III and Nancy S. Messimer.

3. The Defendant’s denial of the Plaintiff's application violates the
Plaintiff's rights under the Telecommunications Act of 1996.

Il. JURISDICTION AND VENUE

4, This Court has jurisdiction over this matter pursuant to 28 U.S.C.
§1331.

5. Venue is proper in this Court under the Telecommunications Act of

1996 and 28 U.S.C. §1391 because the communications site is located within this

2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 3 of 18

District, the Defendant is a resident of this District and the acts described herein
occurred within this District.
Ill. PARTIES

6. The Plaintiff is Cellco Partnership d/b/a Verizon Wireless (“Verizon
Wireless” or the “Plaintiff’), having a business address of One Verizon Way,
Basking Ridge, New Jersey 07920.

de The Defendant is the White Deer Township Zoning Hearing Board
(the “Board”), a quasi-judicial board organized and existing pursuant to the laws of
the Commonwealth of Pennsylvania and the Pennsylvania Municipalities Planning
Code, having offices located at 2191 Creek Road, New Columbia, Pennsylvania
17856.

Iv. FACTS

8. The Plaintiff, Cellco Partnership d/b/a Verizon Wireless, hereby
incorporates paragraphs 1-7 by reference as though more fully set forth herein at
length.

9. The Plaintiff has been authorized by the Federal Communications
Commission (“FCC”) to operate a wireless communications system within its

designated frequency spectrum in Union County, Pennsylvania.

2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 4 of 18

10. Pursuant licenses granted by the Federal Communications
Commission, the Plaintiff is required to provide wireless telephone services to its
customers.

11. The Plaintiff operates its system within the boundaries established by
FCC rules and regulations, and complies with all tower marking and lighting
requirements established by the Federal Aviation Administration (“FAA”) and
utilizes only equipment that has been approved by the FCC and the FAA.

12. Pursuant to its FCC license, the Plaintiff must ensure that its telephone
signal strength and wireless capacity is sufficient to provide proper reception and
communication within its licensed area.

13. Currently in the White Deer Township area, there is an absence of, or
a very weak, signal strength and increased wireless traffic which results in poor
wireless telephone and data service.

14. The Plaintiffs engineers have determined that the installation ofa
wireless communications facility, which would include a 195’ monopole, is
necessary to improve signal strength in the White Deer Township area. The
required height of such a communications tower would be 195’ above-ground

elevation.

2473766. 1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 5 of 18

15. Accordingly, in order to better serve the residents of White Deer
Township and the general public, the Plaintiff proposed to construct a new wireless
communications facility on a 65' x 40' parcel of land owned by Willard E. Simpler,
III and Nancy S. Messimer, located at 9880 White Deer Pike, New Columbia,
Pennsylvania 17856 (the “Premises”).

16. On August 18, 2020, and in accordance with the procedures
prescribed by the Pennsylvania Municipalities Planning Code and the Zoning
Ordinance of White Deer Township, Union County (the “Ordinance”, the Plaintiff
submitted an application to the Defendant for dimensional variances in connection
with its request to construct a communications facility on the Premises (the
“Application”).

17. Inthe Application, Verizon Wireless requested: (i) a variance from
Section 307 of the Ordinance to allow a lot size of 0.0597 acre (minimum 1.0 acre
per principal use required; 0.0597 acre requested); (ii) a variance from Section
432(H) of the Ordinance to allow a tower setback of 40° from the Northern
property line (minimum 219” required; 40” requested); (iii) a variance from Section
432(H) of the Ordinance to allow a tower setback of 39” from the Eastern property
line (minimum 219’ required; 39’ requested); (iv) a variance from Section 432(H)

of the Ordinance to allow a tower setback of 82’ from an existing structure (wood

2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 6 of 18

pavilion) (minimum 219’ required; 82’ requested); (v) a variance from Section
432(H) of the Ordinance to allow a tower setback of 134’ from an existing
structure (cabin) (minimum 219” required; 134’ requested); (vi) a variance from
Section 432(H) of the Ordinance to allow a tower setback of 131’ from an existing
structure (block shed) (minimum 219’ required; 131’ requested); and (vil) a
variance from Section 432(H) of the Ordinance to allow a tower setback of 126’
from an existing structure (privy) (minimum 219” required; 126’ requested).

18. The Plaintiff presented substantial testimony and evidence at a public
hearing in support of its request on October 14, 2020.

19. Atthe conclusion of the October 14, 2020, hearing, the Board orally
denied the Plaintiff's Application.

20. Thereafter, on November 27, 2020, the Board issued its written
decision (the “Decision”) memorializing its denial of the Application. (A true and
correct copy of the Board’s Decision is attached hereto as Exhibit “A” and is
incorporated herein by reference).

21. The denial of the Application by the Board is in violation of the
Plaintiffs rights under the Telecommunications Act of 1996.

22. The Board’s denial of the Application acts as a prohibition of wireless

service in violation of the Telecommunications Act of 1996.

2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 7 of 18

23. In addition, the Board’s findings and conclusions are not supported by
substantial evidence and otherwise are in error as a matter of law.
As a result of the Defendant’s actions, the Plaintiff has been damaged
irreparably and does not have an adequate remedy at law.
Vv. COUNT I

VIOLATION OF THE TELECOMMUNICATIONS ACT OF 1996
PROHIBITION OF WIRELESS SERVICE

24. The Plaintiff, Cellco Partnership d/b/a Verizon Wireless, hereby
incorporates paragraphs 1-24 by reference as though more fully set forth herein at
length.

25. On February 8, 1996, the Telecommunications Act of 1996, became
effective; 47 U.S.C. §332(c), titled “National Wireless Telecommunications Siting
Policy” and provides, in pertinent part:

(i) | The regulation of the placement, construction, and
modification of personal wireless service facilities
by any State or local government or
instrumentality thereof -

(1) _ shall not unreasonably discriminate among
providers of functionally equivalent
services; and

(11) _ shall not prohibit or have the effect of

prohibiting the provision of personal
wireless services.

2473766. 1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 8 of 18

(iii) Any decision by a State or local government or
instrumentality thereof to deny a request to place,
construct, or modify personal wireless service
facilities and shall be in writing and supported by
substantial evidence contained in a written record.

(iv) No State or local government or instrumentality
thereof may regulate the placement, construction,
and modification of personal wireless service
facilities on the basis of the environmental effects
of radio frequency emissions to the extent that
such facilities comply with the Commission’s
regulations concerning such admissions.

47 US.C. §332(c)(7)(B) (1934, as amended 1996) (emphasis added).

26. Asanentity designated by the FCC to provide personal wireless
services, the Plaintiff is entitled to the protections of the Telecommunications Act
of 1996.

27. As the Plaintiff's Application constitutes a request to place and
construct personal wireless service facilities, the Plaintiff's Application is entitled
to the protection of the Telecommunications Act of 1996.

28. Congress enacted the Telecommunications Act of 1996 to provide “a
pro-competitive, de-regulatory national policy framework designed to rapidly

accelerate private sector deployment of advanced telecommunications and

information technologies and services to all Americans by opening up all

2473766. |
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 9 of 18

telecommunications markets to competition.” APT Pittsburgh Ltd. Partnership v.
Penn Township, 196 F.3d 469, 473 (3d. Cir. 1999)(citations omitted).

29. The intent of Congress was to reduce “the impediments imposed by
local governments upon the installation of facilities for wireless communication,
such as antenna towers.” City of Rancho Palos Verdes v. Abrams, 544 U.S. 113,
115, 125 S. Ct. 1453, 161 L. Ed. 2d 316 (2005).

30. Section 332(c)(7)(B)(i)(I]) of the Telecommunications Act of 1996
provides that “regulation of the placement, construction, and modification of
personal wireless service facilities by any state or local government . . . shall not
prohibit or have the effect of prohibiting the provision of personal wireless
services.”

31. The denial of the Application by the Board prohibits and/or has the
effect of prohibiting the provision of personal wireless services.

32. The Board’s denial materially inhibits Verizon Wireless’s ability to
engage in a variety of activities related its provision of a covered service.

33. For example, Verizon Wireless’s proposed facility will fill a
significant gap in service.

34. Verizon Wireless is experiencing a significant “gap” or lack of

reliable service along the I-80 corridor in the Township.

2473766. 1
Case 4:20-cv-02438-CCC Document 1 Filed 12/28/20 Page 10 of 18

35. In fact, in the Decision, the Board expressly recognizes that a
significant gap in wireless service exists when it concludes that, “[t]he location of
the subject property is significant for a number of reasons. First, it is situate in
an area where there is a significant gap in telecommunications services. ...”
(See Exhibit “A”, p. 3)(emphasis added).

36. The existence of significant “gap” or lack of reliable service along the
1-80 corridor is further recognized by the Board when it concludes that, “/t/he
Applicant adequately demonstrates there is a “gap” in wireless communication
services that the proposal is designed to alleviate.” (See Exhibit “A”, p.
3)(emphasis added).

37. Moreover, the design, location and proposed tower height are the least
intrusive means of providing adequate service for Verizon Wireless’s subscribers.

38. The Ordinance codifies a wireless provider’s responsibility to evaluate
less intrusive alternatives and establishes a list of priorities for new sites as
follows:

Wireless Telecommunication Facilities shall be located,

sited and constructed in accordance with the following
list of locations which are set forth in the order of

priority:
a. Existing Wireless Telecommunication Towers

without increasing the height of the Tower;

10
2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 11 of 18

f.

Structures already used for Wireless
Telecommunication without increasing the height
of the structure;

Other existing structures without increasing the
height of the structure.

Lands and structures owned by White Deer
Township, Union County, Pennsylvania.

Existing Wireless Telecommunication Towers
where the height is increased.

Other lands.

(Ordinance, Section 432(C)(1)).

39.

In addition, the Ordinance requires an applicant to provide an

inventory of all existing towers within a four (4) mile radius of the proposed site as

follows:

The written explanation referred to in 432C.2 above shall
include an inventory of all existing Wireless
Telecommunication Facilities within four (4) miles of the
proposed site, unless the applicant can demonstrate that
some other distance is more reasonable, and shall include
an explanation as to why an existing facility cannot be
used for the proposed facility. The requested co-location
shall be for the minimum Antenna array technologically
required to provide service primarily and essentially
within the Township.

(Ordinance, Section 432(C)(5)).

2473766. 1

ll
Case 4:20-cv-02438-CCC Document 1 Filed 12/28/20 Page 12 of 18

40. There are no existing towers within a four (4) mile radius of the
proposed site.

41. In addition, there are no existing tall structures within a four mile
radius of the proposed facility.

42. There are no existing properties owned by White Deer Township
within a four (4) mile radius of the proposed facility.

43, In accordance with White Deer Township’s list of priorities, therefore
only remaining location for a new communications facility is “other lands”,

44, Verizon Wireless had a limited number of “other lands” from which
to choose. The vast majority of the land in the western portion of White Deer
Township is owned by the Pennsylvania Department of Conservation and Natural
Resources (“DCNR”).

45. DCNR has a moratorium on private tower construction on its land.
Almost the entire Woodland Zoning District adjacent to the location of the
Premises is comprised of land owned by DCNR.

46. Verizon Wireless identified several, privately owned properties within
a one (1) to three (3) mile radius of the Premises for the location of a possible

facility.

12
2473766. 1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 13 of 18

47. With the exception of one property, each of the other site candidates
identified by Verizon Wireless contained less acreage than the proposed location
for the facility.

48. The largest parcel not owned by DCNR proximate to the location of
the facility in the Woodland Zoning District is the subject property.

49. The remaining, single property which does not contain less acreage
than the subject location is located outside of Verizon Wireless’s search ring; i.e.,
2.6 miles to the east of the proposed Premises.

50. Such property is too far away to satisfy Verizon Wireless’s service
objectives.

51. In addition, the difference in acreage been the chosen property and the
property located 2.6 miles to the east is negligible. The location for the proposed
site contains 1.986 acres. The property located 2.6 miles to the east contains 2.06
acres.

52. Because the alternate properties are smaller than the proposed
location, equal or greater variance relief would be required for the installation of a
communications facility.

53. For example, to satisfy the Ordinance’s setback regulations, a

property would need to have a diameter of 440 feet. Even the largest, alternate

13
2473766.1
Case 4:20-cv-02438-CCC Document 1 Filed 12/28/20 Page 14 of 18

parcels, however, would require greater setback relief than that requested by the
Plaintiff in the Application.

54. The Ordinance also permits wireless communication facilities in the
Agricultural and Commercial/Manufacturing Zoning Districts.

55. The closest Agricultural Zoning District is approximately 5.8 miles
from the location of the proposed facility.

56. A facility located in any of the Township’s Agricultural Zoning
Districts would not satisfy Verizon Wireless’s service gap.

57. The Agricultural Zoning Districts are simply too far east to address
Verizon Wireless’s service gap.

58. In addition, the closest Commercial/Manufacturing Zoning District to
the proposed facility is approximately 8 miles from the location of the proposed
facility.

59. The Commercial/Manufacturing Zoning Districts likewise are too far
to address Verizon Wireless’s service gap.

60. Insummary, therefore, sites within the Commercial/Manufacturing
and Agricultural Districts are too far away to satisfy Verizon Wireless’s service
gap. The limited available sites within the Woodland Zoning District would

require variance relief equal or greater to that requested by Verizon Wireless in the

14
2473766. 1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 15 of 18

Application. In fact, the largest parcel not owned by DCNR proximate to the
location of the facility in the Woodland Zoning District is the subject location.

61. DCNR has imposed a moratorium on private tower construction on its
land. Accordingly, DCNR properties simply are not available to Verizon
Wireless.

62. The extensive testimony of Verizon Wireless’s witnesses established
the exhaustive process by which Verizon Wireless examined alternative locations
for new structures. The conclusion of the exhaustive reviews is that there are no
viable alternatives for the proposed facility other than the location proposed in the
Application.

63. Asaconsequence of the Board’s denial of the Application, the
Plaintiff will be unable to provide the communications facility necessary to provide
adequate communications service to its customers as required by the FCC.

64. The Defendant’s denial of the Plaintiff's Application has the effect of
prohibiting the provision of personal wireless services in violation of the
Telecommunications Act of 1996.

WHEREFORE, the Plaintiff, Cellco Partnership d/b/a Verizon Wireless,
respectfully requests that this Honorable Court:

(a) review the record of the Application and the
hearing of the Board on October 14, 2020,

15
2473766. 1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 16 of 18

(b) find the Board in violation of the
Telecommunications Act of 1996 by concluding
that the Decision prohibits, or has the effect of
prohibiting, wireless service;

(c) reverse the Decision of the Board by granting the
Plaintiff's Application to construct a
communications facility on the Property;

(d) award the Plaintiff all of its costs, expenses and
legal fees associated with the commencement and
prosecution of the instant action; and

(e) award such other relief as the Court, in its sound
discretion, deems necessary and appropriate.

Vi. COUNT II

VIOLATION OF THE TELECOMMUNICATIONS ACT OF 1996
DECISION NOT SUPPORTED BY SUBSTANTIAL EVIDENCE

65. The Plaintiff, Cellco Partnership d/b/a Verizon Wireless, hereby
incorporates paragraphs 1-65 by reference as though more fully set forth herein at
length.

66. The Defendant’s denial of the Plaintiff's Application is not supported
by substantial evidence as required by the Telecommunications Act of 1996.

67. Asaconsequence of the Board’s Decision, the Plaintiff will be unable
to provide the communications facility necessary to provide adequate

communications service to its customers as required by the FCC.

16
2473766. 1
Case 4:20-cv-02438-CCC Document 1 Filed 12/28/20 Page 17 of 18

WHEREFORE, the Plaintiff, Cellco Partnership d/b/a Verizon Wireless,
respectfully requests that this Honorable Court:

(a) review the record of the Application and the
hearing of the Board on October 14, 2020;

(b) find the Board in violation of the
Telecommunications Act of 1996 by concluding
that the Decision is not supported by substantial
evidence;

(c) reverse the Decision of the Board by granting the
Plaintiff's Application to construct a
communications facility on the Property;

(d) award the Plaintiff all of its costs, expenses and
legal fees associated with the commencement and
prosecution of the instant action; and

(e) award such other relief as the Court, in its sound
discretion, deems necessary and appropriate.

17
2473766.1
Case 4:20-cv-02438-CCC Document1 Filed 12/28/20 Page 18 of 18

Respectfully submitted,

HOURIGAN, KLUGER & QUINN, P.C.

By: /s Richard M. Williams
RICHARD M. WILLIAMS, ESQUIRE
PA. ID. NO.: 72945
KEVIN M. WALSH, JR., ESQUIRE
PA. ID. NO.: 206334
Attorneys for the Plaintiff,
Cellco Partnership d/b/a Verizon Wireless

600 Third Avenue
Kingston, PA 18704

(570) 287-3000 (Telephone)
(570) 287-8005 (Facsimile)
rwilliams@hkglaw.com
kwalsh@hkglaw.com

18
2473766. 1
